 Case 2:21-cr-00081-VAP Document 51 Filed 03/29/21 Page 1 of 1 Page ID #:314




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                CRIMINAL MINUTES – CHANGE OF PLEA


 Case No.        LACR 21-00081-VAP                                           Date    March 29, 2021

 Present: The Honorable       VIRGINIA A. PHILLIPS, UNITED STATES DISTRICT JUDGE

 Interpreter N/A
        Christine Chung                         Myra Ponce                Richard E. Robinson - VTC
          Deputy Clerk                         Court Reporter                 Assistant U.S. Attorney
 U.S.A. v. Defendant(s)         Present   Custody   Bond   Attorneys for Defendant(s)   Present   App.   Ret.


 Hassan Kanyike – VTC             X                  X     Victor Sherman – VTC           X               X

                   ENTRY OF GUILTY PLEA TO THE SINGLE-COUNT INFORMATION
 Proceedings:      (VIDEO-TELECONFERENCE)


        Case called, and appearances made. The entry of a guilty plea hearing is held by video-telecon-
ference with the express consent of the Defendant.

       Defendant is sworn and states his true name as charged. Defendant moves to plead guilty to the
one-count Information.

        Defendant now enters a plea of GUILTY to the one-count Information.

        The Court questions the defendant regarding the plea of Guilty and finds it knowledgeable and
voluntary and orders the plea accepted and entered.

         The Court refers the defendant to the U.S. Probation Office for investigation and report and con-
tinues the matter to August 23, 2021 at 9:00 a.m., for sentencing.


        Counsel are notified that Federal Rule of Criminal Procedure 32(f)(1) & (2) requires the
parties to notify the Probation Officer, and each other, of any objections to the Presentence Report
within fourteen (14) days of receipt. Alternatively, the Court will permit counsel to file such objec-
tions no later than twenty-one (21) days before Sentencing. The Court construes "objections" to
include departure arguments. Requests for continuances shall be filed no later than twenty-one
(21) days before Sentencing. Strict compliance with the above is mandatory because untimely fil-
ings impede the abilities of the Probation Office and of the Court to prepare for Sentencing. Fail-
ure to meet these deadlines is grounds for sanctions.

cc:     U.S. Probation Office




                                                                                              _ 0___ : 33 min___
 Page 1 of 1                               CRIMINAL MINUTES – COP
                                                                                    Initials of Deputy Clerk cch
